DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt and entry of Applicants’ reply filed on May 24, 2021 is acknowledged.  Claims 1-2 and 6-9 are amended and Claims 5, 10, 13-14, and 17-20 are canceled.   Thus, Claims 1-4, 6-9, 11-12, and 15-16 are pending with Claims 3-4, 11-12 and 15-16 being previously withdrawn from consideration.  Thus, Claims 1-2 and 6-9 are further examined on the merits in the U.S. National stage application. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
			two sliding vanes (Claim 1, lines 6 and 7, it is not clear if reference numeral 25 in new Fig. 6 is depicting one of the two sliding vanes or if this reference numeral is depicting a different element than a sliding vane).  
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
		reference numerals 23, 24, and 25 as amended into REPLACEMENT SHEETS Figs. 1-5/New Fig. 6 are not found described in the specification. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be 

The drawings are objected to because
			Reference numeral 18 depicts a structure in REPLACEMENT SHEET Fig. 5 that does not appear to be the valve.  Instead, the valve appears to be the structure just above the structure depicted as exhaust valve 18 that is anchored to the sliding vane mounting portion 15 (similarly to what is shown in the certified copy of foreign priority document filed on March 20, 2019, Fig. 4).  Additionally, it is not clear how the structure that is labeled as exhaust valve 18 can open and close as recited in Claim 1 and/or exactly what the structure that is depicted as exhaust valve 18 actually is and/or how it relates to Applicants’ compressor.    
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the 

Specification
The amendments to the Abstract (p. 2 of Applicants’ reply) and the title (top of p. 9 of Applicants’ reply) and to the other specification objections are acceptable.

The specification objections below are applied in relation to the substitute specification filed by Applicants with Applicants’ reply on May 24, 2021.

The disclosure is objected to because of the following informalities:
	Applicants have described an element list found in the drawings on p. 4, middle of the page of the specification.  This list is missing the added elements 21, 22, 23, 24, and 25 amended and shown in the REPLACEMENT SHEETS/New Drawings filed with Applicants’ reply.  Additionally, this list is also missing an element number for sliding vanes which is previously described above in the drawing objection, and
	“provided may be any number else” (p. 5, third full paragraph, last line).  It is not understood what this phrase means in relation to the sentence in which it is contained.  
Appropriate correction is required.
Claim Objection
The claims are objected to because of the following informality:  
			“and is provided with exhaust valves which controls opening and closing of the exhaust openings respectively” (Claim 1, line 18) should be ‘and is provided with exhaust valves which control [[
			Dependent Claims 15 and 16 are each withdrawn claims, however, Claims 15 and 16 each depend from dependent Claim 10, now canceled.  The Examiner encourages Applicants to further amend each of Claims 15 and 16 to correct this dependency issue.  With possible rejoinder of dependent Claims 3-4, 11-12 and 15-16 the Examiner further notes that each of these currently withdrawn claims recite “there is only one rotary plate” which is not narrower than Claim 1 from which they would depend which previously requires “two rotary plates” (Claim 1, line 10).  
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Regard to Claim 1 and claims dependent thereon
	The element “to respective exhaust openings” (Claim 1, last line) has improper antecedent basis in relation to “the exhaust openings respectively” previously recited in Claim 1, line 18.  One way to obviate this rejection is to further amend Claim 1 to recite:
		‘to the [[

In Regard to Claim 6
	Claim 6 is dependent on Claim 1.  The element “the rotary plate” (Claim 6, line 3) in combination with the previous phrase “two rotary plates are provided;” (Claim 1, line 10) makes the claim indefinite in that it is not understood which one of the two rotary plates is being recited in dependent Claim 6.  One way to overcome this rejection is to further amend Claim 6 as follows: 

6. (Currently Amended) The compressor according to claim 1, wherein, a connecting opening is disposed on each [[each [[

	

Response to Arguments
Applicants’ claim amendments and arguments filed in the reply filed on May 24, 2021 have been fully considered and are persuasive to the currently pending claims with respect to: 
			(i) objections to the drawings (except where noted below),
 			(ii) objections to the claims, and
			(iii) the previous 35 U.S.C. 112, second paragraph rejections
which are hereby withdrawn by the Examiner.  

Applicants describe in Applicants’ reply in response to the drawing objection concerning the element “two sliding vanes” that the “two sliding vanes” are not shown in any Figure of Applicants’ specification (middle of p. 8 of Applicants’ reply).  The Examiner, however, notes that new Fig. 6 filed with Applicants’ reply appears to be Applicants’ attempt to address this issue, however, new Fig. 6 and/or reference numeral 25 labeled in Fig. 6 is not addressed in Applicants’ reply (see drawing objection above, new Fig. 6 is described in the Substitute Specification filed with Applicants’ reply to show a sliding vane, upper portion of p. 4 of the Substitute Specification filed with Applicants’ reply, however, reference numeral 25 is not described in the specification).     

Applicants’ arguments (middle of p. 12 of Applicants’ reply) with respect to the two rotary plates with one plate provided between the sliding vane mounting portion and the upper flange and another rotary plate provided between the sliding vane mounting portion and the lower flange has been fully considered and is persuasive.  Thus, the 

	Allowable Subject Matter
Claims 1-2 and 6-9 would be allowable if rewritten or amended to overcome the objections and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Reasons for Allowability
The following is an examiner’s statement of reasons for allowance:
			The compressor as claimed in independent Claim 1 including:
				“two rotary plates are provided; one rotary plate is provided between the sliding vane mounting portion and the upper flange, and another rotary plate is provided between the sliding vane mounting portion and the lower flange; 
				each of the rotary plates is fixedly connected with the main shaft and provided with exhaust openings in one-to-one correspondence with the exhaust sides of the sliding vanes, and is provided with exhaust valves which controls opening and closing of the exhaust openings respectively;
				the upper flange and the lower flange are both provided with exhaust passages corresponding to respective exhaust openings of each rotary plate” is not shown or rendered over the prior art of record.  Claims 2 and 6-9 are further indicated as allowable subject matter by virtue of being dependent on independent Claim 1.

	
Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  US3654761 shows rotary plate elements and features of the state of the art prior to the filing date of Applicants’ disclosure, but lacks the exhaust openings/exhaust valves/exhaust passages arrangement as recited in independent Claim 1.   

Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Tuesday June 1, 2021

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746